In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), dated November 4, 1988, which, upon a fact-finding order of the same court, dated October 24, 1988, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, adjudged him to be a juvenile delinquent and placed him with the New York State Division for Youth, Title II, for a period not to exceed 18 months. The appeal brings up for review the fact-finding order dated October 24, 1988.
Ordered that the order of disposition is affirmed, without *661costs or disbursements (see, Matter of Luther R., 172 AD2d 672 [decided herewith]). Lawrence, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.